Petition for Writ of Mandamus Conditionally Granted and Opinion filed
August 13, 2020.




                                       In The

                       Fourteenth Court of Appeals

                                 NO. 14-20-00456-CR



                        IN RE ANDREW PETE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               179th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1535047

                                    OPINION

      On June 24, 2020, relator Andrew Pete filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Randy Roll, presiding
judge of the 179th District Court of Harris County, to sign written orders of the oral
rulings made on the record at a February 10, 2020 hearing. We conditionally grant
the petition.
                                    BACKGROUND

      Relator, who is proceeding without defense counsel in the trial court, filed (1)
a motion for discovery, (2) a motion to compel his former attorneys to surrender the
case file to relator, and (3) a motion for discovery of grand jury proceedings and
testimony. The trial court held a hearing on February 10, 2020, which relator
attended and presented his motions to the court. In this mandamus proceeding,
relator complains that the trial court orally ruled on his motions but refused to sign
written orders reflecting its oral rulings. Relator contends that the trial court has a
ministerial duty to reduce the oral rulings to writing.

                                       ANALYSIS

      To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494‒95 (Tex. Crim. App. 2017) (orig. proceeding).

      “[A] judge ‘renders’ a judgment or order when, orally in open court or by
written memorandum signed by him and delivered to the clerk, the judge
pronounces, states or declares a decision of the law upon [a] given state of facts.”
Ex parte Thuesen, 546 S.W.3d 145, 154 (Tex. Crim. App. 2017) (internal quotation
marks & citation omitted). “The trial judge’s order must be entered of record in the
records of the court that rendered the ruling.” Id. at 155. An order is recorded in the
trial court minutes when it is reduced to writing, signed by the trial court, and entered
in the record. In re Nixon, No. 05-15-00263-CV, 2015 WL 1346137, at *1 (Tex.
App.—Dallas Mar. 25, 2015, orig. proceeding) (mem. op.); see also Thuesen, 546
2
S.W.3d at 155 (stating that when ruling has been is rendered, it must be entered of
record; that is, “it will be spread upon the record of the court by the clerk” (internal
quotation marks & citation omitted)).

       When a trial court pronounces its judgment or declares the contents of its
order, the act of committing the judgment or order to writing and signing it is a
ministerial act. In re Blakely, No. 05-19-00104-CV, 2019 WL 494026, at *1 (Tex.
App.—Dallas Feb. 8, 2019, orig. proceeding) (mem. op.); Nixon, 2015 WL 1346137,
at *2; see also In re Harris, 491S.W.3d 332, 334–34 (Tex. Crim. App. 2016) (orig.
proceeding) (explaining that ministerial act does not involve the use of judicial
discretion; instead, ministerial act must be positively commanded and so plainly
prescribed under law as to be free from doubt). The trial court had a ministerial duty
to sign written orders on relator’s motions. See Blakely, 2019 WL 494026, at *1.

       Moreover, relator does not have an adequate remedy at law because relator
will not be able to appeal the trial court’s failure to sign the discovery orders or the
order on relator’s request that his former trial counsel turnover relator’s file until
after trial.

                                    CONCLUSION

       The trial court abused its discretion by not signing written orders of the oral
rulings on relator’s motion for discovery, motion to compel his former attorneys to
surrender the case file to relator, and motion for discovery of grand jury proceedings
and testimony, and relator does not have an adequate remedy at law. Accordingly,
we conditionally grant the petition and direct the trial court to sign written orders



                                           3
reflecting its oral rulings made during the February 10, 2020 hearing. The writ will
issue only if the trial court fails to act in accordance with this opinion.


                                    PER CURIAM

Panel consists of Justices Christopher, Jewell, Hassan.
Publish — Tex. R. App. P. 47.2(b).




                                            4